Title: Gérard to Franklin and Silas Deane, 1 February 1778
From: Gérard, Conrad-Alexandre
To: Franklin, Benjamin,Deane, Silas


Messieurs
A versailles le 1. fev. 1778.
J’ai recu la lettre que vous m’avèz fait l’honneur de m’ecrire au sujet de l’article 12. du traité de commerce. Je tiendrai compte de votre demande, mais le traité etant en train d’etre copié, et cet article ayant eté agrée d’après le desir unanime que vous ainsi que Monsieur Lée en aviéz temoigné, je crains fort qu’il n’en resultat au moins des delais. J’ai l’honneur d’etre avec la consideration la plus distinguée, Messieurs Votre très humble et très obeissant serviteur
Gerard

Je compte avoir l’honneur de vous envoyer demain soir ou après demain matin au plus tard les traités expedies en francois pour y transcrire la traduction angloise.
Messieurs franklin et Deane

